Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 1 of 15 PageID 10143




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  LINCOLN MEMORIAL ACADEMY;
  EDDIE HUNDLEY; MELVIA SCOTT;
  JAUANA PHILLIPS; KATRINA ROSS;
  and ANGELLA ENRISMA,

        Plaintiffs,
  v.                                       Case No. 8:20-cv-309-CEH-AAS

  STATE OF FLORIDA, DEPARTMENT
  OF EDUCATION; SCHOOL BOARD OF
  MANATEE COUNTY, FLORIDA; and
  THE CITY OF PALMETTO

        Defendants.
  __________________________________________/

                      REPORT AND RECOMMENDATION

        Plaintiffs Lincoln Memorial Academy (LMA) and Eddie Hundley

  (collectively, the plaintiffs) move for a preliminary injunction against

  Defendant School Board of Manatee County, Florida (School Board). (Doc. 178).

  The School Board opposes the motion. (Doc. 198). It is RECOMMENDED the

  motion be DENIED.

  I.    BACKGROUND

        On July 23, 2019, the School Board held a regularly scheduled meeting.

  (Doc. 108, p. 23, ¶ 40). At the meeting, school board members reviewed over

  500 pages of documents evidencing concerns about Mr. Hundley’s presence on
                                       1
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 2 of 15 PageID 10144




  LMA’s campus and LMA’s financial condition.1 (Doc. 198, Ex. A, pp. 142-43).

  Based on the information presented at the meeting, the School Board voted to

  immediately terminate LMA’s charter contract under Section 1002.33(8)(c),

  Fla. Stat. (Doc. 108, p. 23, ¶ 40).

        The next day, the School Board issued a Notice of Immediate

  Termination, listing the issues that posed an immediate and serious danger to

  LMA students’ health, safety, and welfare. (Doc. 198, Ex. A, pp. 147-48). The

  School Board later amended the notice to include these added issues:

        1) A water “Shut-Off Notification” dated July 22, 2019, due to the
        inability to pay the utility bill; 2) Failure to make required
        contributions to the Florida Retirement System (“FRS”), despite
        withholding those contributions from employees’ paychecks; 3)
        Failure to pay teachers their earned Best and Brightest awards
        from the state; 4) Failure to properly pay employees; 5) Failure to
        timely pay the Internal Revenue Service (“IRS”), despite
        withholding taxes from employees’ paychecks; 6) Having a
        negative fund balance and being unable to meet the financial
        obligations required to run the school; 7) Termination of contracts
        with its food and dairy supplier due to failure to pay invoices; 8)
        Failure to properly screen food for allergens before serving it to the
        students; 9) Failure to maintain required records for the National
        Food Service Program (“NFSP”), placing LMA at risk of losing its
        funding to provide food to its students, who were all dependent
        upon that food; and 10) Failure to maintain student insurance for

  1On May 13, 2019, the Commissioner of Education revoked Mr. Hundley’s educator’s
  certificate for five years under Section 1012.795(1), Fla. Stat., because he gave a
  positive reference in his official capacity in support of a former employee under
  investigation for having an inappropriate relationship with a minor. (Doc. 108, pp.
  91, 98). Even after his educator’s certificate was revoked, Mr. Hundley remained
  present at LMA.
                                            2
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 3 of 15 PageID 10145




        student athletes.

  See Manatee Cnty. Sch. Bd., v. Lincoln Mem’l Acad., Inc., No. 19-4155, 2019

  WL 4894993, at *2 (Fla. DOAH Sep. 27, 2019).

        LMA appealed the School Board’s termination of the charter contract

  and Robert S. Cohen, Administrative Law Judge of the Florida Division of

  Administrative Hearings (DOAH), held a four-day evidentiary hearing. Id. at

  *3. Judge Cohen issued a 95-page order denying LMA’s appeal and upholding

  the School Board’s termination of the charter contract. Id. at *38. Judge Cohen

  concluded that the School Board proved violations of law and other good cause

  to immediately terminate the charter contract by clear and convincing

  evidence. Id. at *16-21. In addition, Judge Cohen concluded that LMA failed to

  prove its defenses, including its defense that the School Board caused LMA’s

  financial problems. Id. at *21-27.

        The plaintiffs appealed the DOAH decision. See Lincoln Mem’l Acad.,

  Inc. v. Manatee Cty. Sch. Bd., No. 1D19-3859, 2020 WL 7766933 (Fla. 1st DCA

  Dec. 30, 2020). Florida’s First District Court of Appeal affirmed the DOAH

  decision and upheld the School Board’s termination of the charter contract. Id.

  The First District Court of Appeal concluded LMA “failed to demonstrate any

  reason to reverse the [DOAH] final order” and “the evidence fully support[ed]


                                        3
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 4 of 15 PageID 10146




  the result.” Id. at *5. LMA did not appeal the First District Court of Appeal’s

  decision.

           On February 11, 2020, the plaintiffs sued the State of Florida,

  Department of Education, the School Board, and the City of Palmetto on behalf

  of themselves and former employees and parents of students. (Doc. 1). On

  March 9, 2020, the plaintiffs amended their complaint. (Doc. 6). The court

  dismissed the plaintiffs’ amended complaint as an improper shotgun pleading

  and granted the plaintiffs “one—and only one—opportunity to cure the

  shotgun pleading deficiencies.” (Doc. 96, p. 6).

           The plaintiffs filed a second amended complaint. (Doc. 108). The second

  amended complaint raises various contract and tort claims and claims under

  42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964. (Id.). The School

  Board again moved to dismiss the plaintiffs’ second amended complaint as a

  shotgun pleading, and that motion is pending.2 (Doc. 118).

           The plaintiffs now request a preliminary injunction to “preserve the

  status quo” by requiring the School Board to continue assuming operation of

  LMA as a charter school for the pendency of this action. (Doc. 178, pp. 6-7). The

  School Board opposes the motion and argues a preliminary injunctive order is



  2   Also pending is the plaintiffs’ motion to file a third amended complaint. (Doc. 159).
                                                4
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 5 of 15 PageID 10147




  unwarranted and inappropriate under these circumstances. (Doc. 198).

  II.   ANALYSIS

        Because preliminary injunctions regulate future conduct, a party only

  has standing to request preliminary injunctive relief “if the party alleges, and

  ultimately proves, a real and immediate—as opposed to a merely conjectural

  or hypothetical—threat of future injury.” Church v. City of Huntsville, 30 F.3d

  1332, 1337 (11th Cir. 1994) (emphasis in original). The plaintiffs’ request for a

  preliminary injunction does not state a real and immediate threat of future

  injury. Rather, the stated harm stems from a past event—termination of

  LMA’s charter contract. The DOAH and the First District Court of Appeal both

  upheld the School Board’s decision to terminate LMA’s charter contract. The

  court cannot protect the plaintiffs against future injury because the charter

  contract is already terminated. Thus, the plaintiffs lack standing to pursue this

  motion for preliminary injunction. However, in an abundance of caution, the

  court will proceed to the merits of the plaintiffs’ motion.

        The decision to grant or deny a preliminary injunction “is within the

  sound discretion of the district court.” Palmer v. Braun, 287 F.3d 1325, 1329

  (11th Cir. 2002). This court may grant a preliminary injunction only if the

  plaintiffs demonstrate four prerequisites: (1) a substantial likelihood of success


                                          5
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 6 of 15 PageID 10148




  on the merits; (2) a substantial threat irreparable injury will occur absent

  issuance of the injunction; (3) the threatened injury outweighs the potential

  damage the requested injunction may cause the non-moving parties; and (4)

  the injunction would not be adverse to the public interest. Id. at 1329. “In this

  Circuit, [a] preliminary injunction is an extraordinary and drastic remedy not

  to be granted unless the movant clearly established the burden of persuasion

  as to the four requisites.” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306

  (11th Cir. 1998) (internal quotation marks and citations omitted).

        A.     Substantial Likelihood of Success on the Merits

        The plaintiffs argue they have a substantial likelihood of success on the

  merits. (Doc. 178, pp. 13-14). In support of the plaintiffs’ claim that the School

  Board unlawfully revoked LMA’s charter contract, the plaintiffs provide the

  “Financial Affidavit of LMA C.E.O. Eddie Hundley” and the “Third Amended

  Complaint.” (Id.). Mr. Hundley’s financial affidavit states the School Board is

  responsible for LMA’s financial troubles (a defense that was rejected in the

  DOAH order).3 (See Doc. 178-1). Although the plaintiffs rely on the legal claims

  in their proposed third amended complaint, the operative complaint remains



  3 Conclusory self-serving affidavits cannot create a genuine issue for trial. Lapenna
  v. Gov’t Employees Ins. Co., No. 8:05-CV-904-T-24-MSS, 2007 WL 4199580, at *4
  (M.D. Fla. Nov. 26, 2007) aff’d, 316 F. App’x 894 (11th Cir. 2009).
                                             6
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 7 of 15 PageID 10149




  the second amended complaint.

        The School Board responds the plaintiffs do not have a substantial

  likelihood of success on the merits because: (1) Plaintiffs Mr. Hundley, Ms.

  Scott, Ms. Phillips, and Ms. Enrisma lack standing to reinstate LMA’s charter

  contract; (2) res judicata and the Rooker-Feldman doctrine bar Count I of the

  second amended complaint; (3) the plaintiffs fail to state a claim under 18

  U.S.C. §§ 1981, 1983; and (4) the plaintiffs fail to state a claim under Title VII.

  (Doc. 198, pp. 11-25).

              1.     Plaintiffs’ Standing to Reinstate the Charter Contract

        To proceed in federal court, the threshold question is whether the

  plaintiffs have standing. See Warth v. Seldin, 422 U.S. 490, 498 (1975). To

  establish standing, the plaintiffs must meet three elements: (1) the plaintiffs

  must have suffered an “injury in fact”; (2) there must be a causal connection

  between the injury and the conduct complained of; and (3) it must be “likely”

  rather than “speculative” that the injury will be redressed by a favorable

  decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

        To establish an “injury in fact,” the plaintiffs must show that the

  defendants invaded a “legally protected interest.” Bochese v. Town of Ponce

  Inlet, 405 F.3d 964, 984 (11th Cir. 2005). Under Florida law, a third party is


                                          7
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 8 of 15 PageID 10150




  an intended beneficiary of a contract between two other parties only if a “direct

  and primary object” of the contracting parties was to confer a benefit on the

  third party. Id. at 982. This intent must be specific and clearly expressed to

  endow the third-party beneficiary with a legally enforceable right. Id.

        LMA and the School Board are parties to the charter contract. (Doc. 14-

  1, p. 54). The charter contract does not state an intent to benefit Mr. Hundley,

  Ms. Scott, Ms. Phillips, Ms. Ross, or Ms. Enrisma. (See Doc. 14-1). Because

  these individual plaintiffs do not have a legally protected interest in the

  charter contract, they may lack standing to request reinstatement of the

  charter. See Wilbesan Charter School, Inc. v. Sch. Board of Hillsborough

  County, Florida, 447 F. Supp. 2d 1292, 1301 (M.D. Fla. 2006) (holding that a

  charter school operator did not have standing to bring a claim that the

  defendant school board unconstitutionally terminated the school’s charter

  contract because she was not a party to or intended third-party beneficiary to

  the charter). The challenge to the individual plaintiffs’ standing undermines

  the plaintiffs’ substantial likelihood of success on the merits.

              2.    Res Judicata and the Rooker-Feldman Doctrine

        Count I of the plaintiffs’ second amended complaint alleges “Unlawful

  Termination of Contract by School District.” (Doc. 108, p. 25). The School Board


                                          8
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 9 of 15 PageID 10151




  argues this claim is barred by the doctrine of res judicata and the Rooker-

  Feldman doctrine. (Doc. 198, pp. 14-17).

        Res judicata bars a claim when: (1) there is a final judgment on the

  merits; (2) the decision is rendered by a court of competent jurisdiction; (3) the

  parties, or those in privity with them, are identical; and (4) the same cause of

  action is involved in both cases. Jaffree v. Wallace, 837 F.2d 1461, 1466 (11th

  Cir. 1988). Similarly, the Rooker-Feldman doctrine bars a losing party from

  requesting, in substance, appellate review of a state court judgment in federal

  district court based on claims that the state court judgment violated the losing

  party’s federal rights. Brown v. R.J. Reynolds Tobacco Co., 611 F.3d 1324, 1330

  (11th Cir. 2010); see also Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir.

  2009) (holding the Rooker-Feldman doctrine also bars federal claims raised in

  state court and claims inextricably intertwined with the state court judgment).

        The School Board terminated LMA’s charter contract under Section

  1002.33(8)(c), Fla. Stat. (Doc. 108, p. 23, ¶ 40). The DOAH denied LMA’s appeal

  and upheld the School Board’s termination of the charter contract. See Manatee

  Cnty. Sch. Bd., 2019 WL 4894993. The First District Court of Appeal affirmed

  the DOAH decision. See Lincoln Mem’l Acad., Inc., 2020 WL 7766933. Both




                                          9
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 10 of 15 PageID 10152




  decisions are final orders from courts of competent jurisdiction.4 LMA and the

  School Board are parties to both the state and federal causes of action and the

  plaintiffs’ second amended complaint relies on the same facts and issues

  addressed in state court—the termination of the charter contract.

        The plaintiffs’ claim against the School Board for unlawful termination

  of the charter contract may be barred by the doctrine of res judicata and the

  Rooker-Feldman doctrine, which undermines the plaintiffs’ likelihood of

  success on the merits. Therefore, the plaintiffs do not have a substantial

  likelihood of success on the merits.

               3.    Plaintiffs’ Sections 1981 and 1983 Claims

        In the second amended complaint, the plaintiffs allege violations of

  Section 1981(c) (Counts V, VII, IX-XI). Section 1981(c) creates a right but not

  a remedy for a constitutional violation. Butts v. Cty. of Volusia, 222 F.3d 891,

  894 (11th Cir. 2000). Thus, the plaintiffs’ section 1981 claims do not have a

  substantial likelihood of succeeding on the merits.

        If the plaintiffs intended to request relief under Section 1983, “[a] local



  4The First District Court of Appeal affirmed Judge Cohen’s rulings and the plaintiffs
  did not request review of the affirmance by the Florida Supreme Court. Thus, the
  First District Court of Appeal’s decision is a final state court judgment, which this
  court cannot overturn. See Wilson v. Selma Water Works and Sewer Bd., 522 F. App’x
  634, 635 (11th Cir. 2013) (per curiam).
                                            10
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 11 of 15 PageID 10153




  government will be liable under § 1983 ‘when the execution of a government's

  policy or custom, whether made by its lawmakers or by those whose edicts or

  acts may fairly be said to represent official policy, inflicts the injury ....’ ”

  Mandel v. Doe, 888 F.2d 783, 791 (11th Cir. 1989) (quoting Monell v. Dep’t of

  Soc. Servs., 436 U.S. 658, 694 (1978)). The plaintiffs fail to allege a policy or

  custom leading to a violation of their constitutional rights, which undermines

  the plaintiffs’ likelihood of success on the merits for a claim stemming from

  Section 1983.5 Therefore, the plaintiffs do not have a substantial likelihood of

  success on the merits.

               4.    Plaintiffs’ Title VII Claims

        Title VII prohibits employers from failing or refusing to hire or

  discharging any individual or otherwise discriminating against any individual

  by his compensation, terms, conditions, or privileges of employment because of

  such individual’s race, color, religion, sex, or national origin. See 42 U.S.C. §

  2000e-2. Title VII’s prohibitions are limited to discrimination as it relates to

  an employee’s terms of employment or application for employment. Llampallas



  5 If the plaintiffs intend to bring claims under the Thirteenth Amendment, such
  claims are also unlikely to succeed because the Thirteenth Amendment does not
  provide for a private cause of action. See Smith v. Orange Cty. Sch. Bd., No. 6:04-cv-
  1811-Orl-28DAB, 2006 WL 8439525, at *6 (M.D. Fla. Nov. 29, 2006).

                                           11
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 12 of 15 PageID 10154




  v. Mini-Circuits, Lab, Inc., 163 F.3d 1236, 1242 (11th Cir. 1998).

        In a Title VII action brought by an individual plaintiff, the plaintiff must

  be part of the class that will benefit from any injunctive relief awarded. See

  Furcron v. Mail Centers Plus, LLC, 774 F. App’x 592, 596 (11th Cir. 2019). The

  plaintiffs do not request reinstatement of their position or any benefit from

  reinstatement of the charter. See Carmichael v. Birmingham Saw Works, 738

  F.2d 1126, 1136 (11th Cir. 1984) (holding that injunctive relief was

  inappropriate when the plaintiff did not seek reinstatement and showed “no

  other way in which he would benefit personally”). Thus, the plaintiffs’ fail to

  demonstrate the substantial likelihood of success on the merits on their Title

  VII claims.

                                 *     *        *   *

        The moving party’s failure to demonstrate a “substantial likelihood of

  success on the merits” may defeat the party’s claim, regardless of the party’s

  ability to establish the other elements. Church, 30 F.3d at 1342; see also Siegel

  v. Lepore, 234 F.3d 1163, 1176 (11th Cir. 2000) (“the absence of a substantial

  likelihood of irreparable injury would, standing alone, make preliminary

  injunctive relief improper”). Because the plaintiffs failed to establish a

  substantial likelihood of success on the merits, a preliminary injunction is not


                                           12
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 13 of 15 PageID 10155




  appropriate. Although the analysis could stop here, the court will review the

  other requisites for a preliminary injunction.

        B.    Threat of Irreparable Injury

        The plaintiffs contend they will suffer from irreparable injury because

  “money damages alone are not sufficient remedies” and the only way that the

  plaintiffs can be made whole is by preserving the status quo “for so long as this

  present lawsuit is pending.” (See Doc. 178, pp. 15-16). This conclusory assertion

  fails to establish how and to what extent the plaintiffs will be irreparably

  injured absent the requested relief. See Wilbesan Charter Sch., 447 F. Supp.

  2d at 1307 (“Plaintiffs’ other generalized allegations of irreparable harm,

  namely, that the school’s reputation and that of [charter school operator] will

  be irreparably harmed and that students will be denied a free, appropriate

  public education absent an injunction, are not well demonstrated and are

  speculative at best.”). Therefore, the plaintiffs cannot meet their burden on this

  prerequisite for a preliminary injunction.

        C.    Weight of Threatened Injury Against Potential Damage

        The plaintiffs’ alleged injuries do not outweigh the damage that the

  requested injunctive relief would inflict on the School Board. Because the

  charter contract is terminated, all district school board property and


                                         13
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 14 of 15 PageID 10156




  improvements automatically revert to the School Board’s full ownership under

  Section 1002.33(8)(d), Fla. Stat. The requested injunctive relief would require

  the School Board and other defendants to act in contradiction to Florida law.

  Any injuries alleged by the plaintiffs are outweighed by the damage to the

  School Board and other defendants if required to maintain the status quo.

         D.    Public Interest

         The requested preliminary injunction is adverse to public interest. As

  stated above, to reinstate the charter would require the School Board and ither

  defendants to act in contradiction to Florida law. The requested preliminary

  injunctive relief would also disrupt the students and staff and risk subjecting

  them to the same harms that led to LMA’s charter termination. Thus, public

  interest supports denying the preliminary injunction.

  III.   CONCLUSION

         The plaintiffs failed to establish a real and immediate threat of future

  injury for standing to obtain a preliminary injunction. The plaintiffs also failed

  to demonstrate a substantial likelihood of success on the merits; a substantial

  threat of irreparable injury absent the issuance of the injunction; that the

  threatened injury outweighs the potential damage the requested injunction

  may cause the defendants; and the injunction would not be adverse to the


                                         14
Case 8:20-cv-00309-CEH-AAS Document 238 Filed 04/21/21 Page 15 of 15 PageID 10157




  public interest.

        Accordingly, it is RECOMMENDED the plaintiffs’ motion for

  preliminary injunction (Doc. 178) be DENIED.

        ENTERED in Tampa, Florida April 21, 2021.




                             NOTICE TO PARTIES

        The parties have fourteen days from the date they are served a copy of

  this report to file written objections to this report’s proposed findings and

  recommendations or to seek an extension of the fourteen-day deadline to file

  written objections. 28 U.S.C. § 636(b)(1); 11th Cir. R. 3-1. A party’s failure to

  object timely in accordance with 28 U.S.C. § 636(b)(1) waives that party’s right

  to challenge on appeal the district court’s order adopting this report’s

  unobjected-to factual findings and legal conclusions. 11th Cir. R. 3-1.




                                         15
